Title: From George Washington to Henry Laurens, 28 May 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Valley forge May 28th 1778
                    
                    Since I had the Honor of addressing you on the 24th Instant, nothing material has happened. The Enemy are still in philadelphia, but the intelligence from thence is so clear and so strong, that it is certain, or nearly as much so as any Event can be that is contingent, that they mean to abandon it. Against the various measures they are pursuing, which point to an evacuation, there is but one single circumstance opposed that I can learn, which is; that they are working at their Redoubts with great industry, but this fact, tho’ certainly true, cannot be of sufficient weight to raise a doubt upon the subject, and must be considered as merely calculated to deceive us—and to mask their design. We cannot find out, Notwithstanding the most diligent pains, whether their movement will be by Land or Sea; Nor are the Inhabitants of the Town satisfied on the point. Appearances favor either. They have a great many Ships and very large—Yet from a preparation of boats at prince’s bay on the South side of Staten Island, which I am just advised of, and for some other reasons a Land rout is not improbable. I have detached to Jersey the whole of the Troops of that State under General Maxwell, which I flatter myself with the Militia Genl Dickinson will be able to collect, will give them some annoyance in case they attempt a retreat by Land. I have the Honor to be with great respect & esteem Sir Your Most Obedt servt
                    
                        Go: Washington
                    
                